[Cite as State v. Ball, 2018-Ohio-4436.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY

State of Ohio                                    Court of Appeals No. WD-17-066

        Appellee                                 Trial Court No. 2015CR0399

v.

Amanda L. Ball                                   DECISION AND JUDGMENT

        Appellant                                Decided: November 1, 2018

                                           *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                           *****

        SINGER, J.

        {¶ 1} This matter is before the court on the motion seeking dismissal of appeal

filed by counsel for appellant, Amanda Ball, on October 15, 2018. The state of Ohio

filed a notice of death of appellant on October 17, 2018. For the following reasons, we

grant the motion to dismiss.

        {¶ 2} Appellant filed a notice of appeal on November 27, 2017, from the judgment

entry of the Wood County Court of Common Pleas finding a probation violation and

imposing a prison sentence. While this appeal was pending, appellant died. Appellant’s
counsel filed a motion for notification of appellant’s possible death on October 5, 2018,

followed by a motion to dismiss appeal. The state then filed a notice of death of

appellant and requested that the appeal be deemed moot.

       {¶ 3} When a criminal defendant dies while the direct appeal is pending in the

court of appeals and the state does not seek to substitute a party in place of the defendant,

the appellate court may dismiss the appeal as moot, vacate the judgment of conviction,

and dismiss the indictment. State v. McGettrick, 31 Ohio St. 3d 138, 142, 509 N.E.2d 378

(1987); App.R. 29.

       {¶ 4} Here, upon review, the record shows appellant died while her direct criminal

appeal was pending in this court. The state has not asked to substitute a party, pursuant

to App.R. 29(A), in order to permit this court to proceed with the appeal. Accordingly,

we find the motion seeking dismissal of appeal filed by counsel for appellant well-taken,

and we dismiss this appeal as moot, vacate the original judgment of conviction and

dismiss all related criminal proceedings.

       {¶ 5} It is so ordered.

                                                                       Appeal Dismissed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


2.
          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




3.